PROVOSTY, J.
For the reasons assigned in the decision this day handed down in the ease of C. N. Maestri v. Board of Assessors, 34 South. 658,2 it is held that the market franchise involved in the instant case is not exempt from taxation, hut that the market property is.
In estimating the value of the franchise in question, the hoard of assessors adopted as a basis the earning capacity of the franchise. This was in accordance with both section 28 of Act 170 of 1898, and the decisions of this court. New Orleans & C. R. Co. v. City of New Orleans, 44 La. Ann. 1053, 11 South. 687; Crescent City R. Co. v. City of New Orleans, 44 La. Ann. 1055, 11 South. 681; New Orleans City & L. R. Co. v. City of New Orleans, 44 La. Ann. 1057, 11 South. 820; In re Wallace, 31 La. Ann. 335; St. Charles St. R. R. Case, 48 La. Ann. 1157, 20 South. 670. They took the net earnings of the franchise, and capitalized same on a basis of 12 per cent. We are not favored with any evidence or argument going to show that this was not a fair estimate.
It is therefore ordered, adjudged, and decreed that the judgment appealed from he set aside, and that the plaintiff’s suit be dismissed, with costs iu both courts.

Ante, p. 517.